Citation Nr: 0309780	
Decision Date: 05/22/03    Archive Date: 05/27/03	

DOCKET NO.  00-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service on June 1982 to 
October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September, October and 
November 1999 by the Milwaukee, Wisconsin, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claim for service connection for a back 
disability.  

By a decision issued in September 2001, the Board held that 
the veteran's claim for service connection for a back 
disability had been reopened by submission of new and 
material evidence following prior unappealed disallowances in 
April 1995 and January 1996 and remanded the merits of the 
claim to the RO for additional evidentiary development and 
adjudication.  After completion of actions requested by the 
Board, including a VA examination and procurement of 
additional medical evidence, the RO continued its prior 
denial of service connection and returned the case to the 
Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran sustained a low back injury in a parachute 
jump in service in 1983.  

2.  The evidence as to the question of whether the veteran 
had post service degenerative disc disease at L4 - S1 before 
a December 1998 disc herniation related to the low back 
injury in service is in relative equipoise.  

3.  A preponderance of the competent medical evidence of 
record is against a finding that disc herniation at L5 - S1 
that was first manifest in December 1998 is related to the 
injury in service.  




CONCLUSIONS OF LAW

1.  Degenerative disc disease at L5 - S1 was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).  

2.  A disc herniation at L5 - S1 was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the applicable 
law and regulations and explained the basis for the RO's 
determination that the evidence is adequate to establish 
service connection for a back disorder.  The Board's remand 
apprised the veteran of the need for medical records as a 
basis for adjudicating his claim.  The February 2003 
supplemental statement of the case set forth the full text of 
the VCAA regulations.  

In addition, a November 2001 letter from the RO explained to 
the veteran in considerable detail the evidence that would be 
required to support his claim for service connection for a 
back disability related to his injury in service and provided 
specific information as to what the VA would do to assist him 
in obtaining the evidence necessary to adjudicate his claim.  
The forms required to authorize the release of private 
medical records to the VA were provided.  The essence of the 
approach set forth in this letter was to allocate the 
responsibility for procuring evidence between the veteran and 
VA, such that the VA would make official requests for all 
records for which the veteran provided adequate identifying 
information and executed release authorizations.  In the 
aggregate, the statement of the case, the supplemental 
statement of the case, the Board remand and the RO letter are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
private and VA outpatient treatment records have been 
obtained and the veteran was accorded a VA examination for 
the express purpose of determining whether his current back 
disability is related to service.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claim.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background.

Service department medical records show that in June 1983 the 
veteran was hospitalized for three days for treatment of 
injuries sustained in a parachute jump, including cervical 
neck strain, closed head injury, and a laceration of the 
nose.  During the following month the veteran required 
reevaluation for a low back injury received in the jump.  He 
reported pain radiating down both legs from the spinal cord 
with the pain most severe in the middle.  He had constant 
pain which got worse when he walked too much or lifted 
something heavy.  The clinical assessment was lower back 
strain.  In September 1984 the veteran complained of back 
pain of one month duration which he attributed to an accident 
a year earlier.  He had been taking aspirin and sleeping on 
the floor for months but the pain was getting worse.  An X-
ray showed a mild rotary scoliosis and mild kyphosis of the 
thoracolumbar spine but was otherwise negative.  In October 
1984 the veteran complained of increased back pain.  
Examination showed no present spasm.  There was pain in the 
L3 to L4 area radiating to the lumbosacral joints 
bilaterally.  The clinical assessment was low back pain of 
unknown etiology.  After review of the X-rays, it was noted 
that there were slight spasms of the lumbar paravertebral 
muscles.  Muscle strain was noted.  The veteran complained of 
lower back pain in May 1990.  He had had no recent trauma.  
He described having trouble walking.  Medication was 
prescribed.  On examination for separation in September 1993, 
the veteran complained of back pain associated with a 
parachute jump.  Examination of the spine was normal.  

The veteran filed his original VA compensation claim in 
January 1995 and listed a lower back problem among the 
disorders for which service connection was sought.  

A November 1994 medical statement from a Dr. B. L. was 
received in December 1995.  With respect to the back, Dr. L. 
stated that the lumbar spine "has no pressure or percussion 
pain."  

In a February 1999 statement, the veteran provided details 
concerning his injury in a parachute jump in service and the 
treatment received for it.  He asserted that he had continued 
to have back problems throughout his military career after 
the injury and that he had received many three-day profiles 
due to the pain but that many times he had hid his pain.  

Medical records from the Bellin Medical Group dated from 1997 
to early 1999 have been received.  In December 1997 the 
veteran was seen for evaluation of back pain which developed 
after he rolled out of bed.  The clinical assessment was low 
back strain.  In October 1998 the veteran was seen for 
continuing pain, with radiation into the left buttock and at 
times into the left knee and ankle.  The assessment was low 
back strain.  Included was a statement from J. M. S., M.D., 
who reported that the veteran had had intermittent back pain 
since his parachute injury.  In December 1998 the veteran had 
had a gradual onset of pain after running with his class at 
school.  A CT scan had shown a disc bulge at L5 - S1.  An MRI 
had shown a moderately large L5 - S1 disc herniation with 
significant compression.  

Evidence received following the Board's remand included an 
October 2001 statement from Dr. V. S., M.D.  Dr.  S. 
expressed the opinion that the parachute accident in 1993 had 
contributed to degenerative disc disease at the L5 - S1 level 
but did not cause the herniation, which was a new sequestered 
fragment.  The statement included the following language:  

The disc, however, is not related to the 
service injury.  Something new from 1998 
is not related to the parachute accident.  
Once again, while the degeneration I 
think is related to his June 1983, 
parachute accident, his herniation is 
not.  

The veteran underwent a VA examination in January 2003.  
Noting that the operative report from the February 1999 
partial laminectomy had not mentioned degenerative disc 
disease and that the December 1998 MRI had not mentioned 
degenerative disc disease, the examiner expressed the opinion 
that, if degenerative disc at L5 - S1 had developed due to 
the injury in service, the degenerative finding should have 
been found on the December 1998 MRI and should have been seen 
by the surgeon, Dr. S., and recorded in the operative report.  
The examiner stated that a herniated disc and degenerative 
disc disease are not usually coexistent.  The report stated 
that "if the disc is degenerated that means the disc is 
desiccated.  If the disc is desiccated, usually the herniated 
disc would not occur.  In other words, if the disc herniation 
occurs, then that means that the disc is still moist, has 
liquid inside and is not desiccated."  The examiner expressed 
the belief that from the history, the MRI findings and the 
operative report, he did not believe that the veteran had had 
disc degeneration from the injury in service, and that he 
developed the herniation after service.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  While the 
regulation provides for continuity of symptoms, not 
treatment, in the merits context the lack of evidence or 
continuity of treatment may bear on the credibility of the 
evidence of continuity.  Savage, Id.  

VA regulations further provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion  

In order for the veteran to establish service connection for 
a back disability, it is necessary for him to demonstrate the 
existence of a current disability, the existence of disease 
or injury in service, and a relationship or nexus between 
current disability and injury or disease during service.  

The existence of a chronic post service back disability is 
well documented in the record since 1997.  The veteran was 
seen for low back pain characterized by private physicians as 
low back strain in late 1997 and early 1998.  After a severe 
exacerbation of back pain in December 1998, the diagnosis was 
changed to degenerative disc disease at L5 - S1, and surgery 
was performed to remove a herniated disc.  It is also clear 
that the requirement that there had been an injury in service 
has also been satisfied.  After the parachute incident in 
June 1983 the veteran was hospitalized for several days and 
subsequently required medical attention on various occasions 
in 1984 for complaints involving the low back, including 
radiating pain and muscle spasm, diagnosed as muscle strain.  

The point of controversy relates to whether there is a 
medical nexus between the current disability and the injury 
in service.  The evidence of record pertaining to the nexus 
question includes statements of medical opinion prepared by 
several physicians and the VA physician who examined the 
veteran in July 1999 and January 1993.  In evaluating the 
probative value of medical evidence, factors such as the 
extent of a medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion reached may be considered.  
The credibility and weight to be attached to medical opinions 
in the record are within the providence of VA adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467  (1993).  The weight of a 
medical opinion is diminished where the opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited skill, or where the basis for the 
opinion is not stated.  The Board may not reject medical 
opinions based on its own medical judgment.  

In the present case, the VA examiner and the veteran's 
surgeon, Dr. S., are consistent in concluding that the disc 
herniation at L5 - S1 that was first manifest in December 
1998 is unrelated to the 1983 parachute injury.  There is no 
other evidence of record suggesting that the herniation 
occurred during service or that it is related to the 1983 
injury.  In the absence of such evidence, the record presents 
no basis for the granting of service connection for the 
December 1998 disc herniation.  

As to the question of whether a chronic back disability 
related to the 1983 injury existed during the interval 
between the injury and the December 1988 herniation, the 
opinions of the VA examiner are based on detailed summaries 
of the veteran's medical history that appear to be consistent 
with the evidence of record and contain a specific and 
detailed analysis of the medical basis for the ultimate 
conclusion that degenerative disc disease was not present 
before the herniation.  However, even if that determination 
is accepted, the VA opinion does not adequately address the 
question of whether the recurrent pain and other symptoms 
present during the period between the 1983 injury and the 
December 1998 disc herniation represented a chronic 
disability for which service connection may be granted.  By 
contrast, the opinions from Dr. Van Saders assert a 
reasonable degree of medical probability that some 
degeneration and collapse of the disc at L5 - S1 had in fact 
occurred before December 1998.  The opinion of Dr. S. more 
consistent with the veteran's medical history before December 
1998, which included a number of exacerbations in late 1997 
and early 1998 which were attributed to back strain.  
Nevertheless, both opinions have considerable probative 
weight and cannot be reconciled or distinguished.  That being 
the case, the Board finds that the evidence of record is in 
relative equipoise as to the existence of a nexus between 
current postservice and service and that the record provides 
a proper basis for the granting of service connection for 
degenerative disc disease at L5 - S1.  


ORDER

Service connection for degenerative disc disease at L5 - S1 
is granted.  

Service connection for residuals of a herniated disc at L5 -
 S1, postoperative status, is denied.  



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

